Citation Nr: 0313714	
Decision Date: 06/24/03    Archive Date: 06/30/03	

DOCKET NO.  99-07 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the benefit sought on appeal.  
The veteran, who had active service from August 1969 to 
February 1971, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  

A BVA decision dated in January 2001 affirmed the RO's denial 
of the benefit sought on appeal.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) and in an Order dated in May 2001, 
the Court vacated the Board's decision.  The case was 
subsequently returned to the Board for further appellate 
review.  


REMAND

A preliminary review of the record discloses that following 
the Court's decision in this case, the Board undertook 
additional evidentiary development pursuant to authority 
provided by 38 C.F.R. § 19.9(a)(2) (2002).  However, a recent 
decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because it permits the Board to 
consider additional evidence without having to return the 
case to the RO for initial consideration of that evidence.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
The Federal Circuit explained that when the Board considered 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver, an appellant has no means to obtain one 
review on appeal to the Secretary as provided by 38 U.S.C.A. 
§ 7104(a) (West 2002) because the Board is the only appellate 
tribunal under the Secretary.  Consequently, it appears that 
evidence obtained by the Board cannot be considered by the 
Board as an initial matter. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:  

1.  In addition to the development 
requested below, the RO should ensure 
that all notice and assistance provisions 
of the Veterans Claims Assistance Act of 
2000 have been satisfied.

2.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
Board's decision in this case dated in 
January 2001.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favor or unfavorable, at this time.  The veteran is free to 
submit any 


additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran unless he is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




